Title: General Orders, 26 December 1778
From: Washington, George
To: 


  
    Head-Quarters Middle-Brook [N.J., Saturday] Decr 26th 1778
    Parole Witney—C. Signs York Zell—
    
  
All the Cartridges now with the men to be delivered up to the Regimental Quarter Masters who will have the damaged ones selected and delivered in to the Brigade Quarter Masters respectively, to whom they will make returns for a sufficient number to make up forty rounds pr man, including the good ones on hand which they are to keep by them ready to issue.
